Name: Commission Regulation (EC) NoÃ 1899/2004 of 29 October 2004 amending Regulation (EC) NoÃ 2342/1999 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  agricultural policy
 Date Published: nan

 30.10.2004 EN Official Journal of the European Union L 328/67 COMMISSION REGULATION (EC) No 1899/2004 of 29 October 2004 amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 155 thereof, Whereas: (1) Article 42 of Commission Regulation (EC) No 2342/1999 (2), lays down the rules on the allocation year for animals subject to applications for, amongst others, the special premium. In anticipation of the implementation by the Member States of the single payment scheme established by Title III of Regulation (EC) No 1782/2003, producers could decide to bring forward, at the end of 2004, the slaughter of animals for the granting of the special premium where it is granted at the time of slaughter in accordance with Article 4(6) of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (3). (2) The swamping of slaughterhouses at the end of 2004 and the consecutive decrease of slaughters at the beginning of the following year are likely to cause disturbances on the beef and veal market. Provision should therefore be made to allow producers, during a limited period, to submit a special premium application in respect of 2004 for animals eligible on 31 December 2004 which will be slaughtered at the beginning of 2005. (3) The extent of the risk of disturbances on the beef and veal market connected with the unusual slaughter increase depends on the existing slaughter capacities in each Member State. For this reason, the duration of the period during which animals can be slaughtered can vary according to the Member States. Provision should therefore be made to leave it to the Member States to determine the duration of the period of necessary slaughter, within the period from 1 January to 31 March 2005. (4) Where Member States decide to grant the special premium at the time of slaughter, Article 4(6) of Regulation (EC) No 1254/1999 lays down that, for bulls, the age criterion referred to in Article 4(2)(a) of that Regulation is replaced by a minimum carcase weight. Obviously, it would no longer be possible to establish, with regard to an animal that is slaughtered after 31 December 2004, whether that animal fulfilled this weight criterion at the latest on that date. In order to avoid animals being presented for slaughter and subject to request for the premium which would otherwise not have fulfilled the weight criterion by 31 December 2004, it is appropriate to replace the weight criterion by the age criterion in case an applicant wants to make use of this measure. (5) Regulation (EC) No 2342/1999 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2342/1999 is amended as follows: 1. In Article 8(5), the following subparagraph is added: Notwithstanding Article 4(6) of Regulation (EC) No 1254/1999, in Member States which decide to apply the Single Payment Scheme in accordance with Title III of Council Regulation (EC) No 1782/2003 (4) as of 1 January 2005, bulls slaughtered during the period referred to in the fourth paragraph of Article 42 shall qualify for the granting of the special premium if they fulfilled the age criterion set out in Article 4(2)(a) of Regulation (EC) No 1254/1999 on 31 December 2004. The proof of slaughter shall specify the age of the animal. 2. In Article 42, the following paragraph is inserted after the third paragraph: Single Payment Scheme in accordance with Title III of Regulation (EC) No 1782/2003 as of 1 January 2005, a special premium may be granted under the option provided for in Article 8(1) if the animal is slaughtered during a period to be determined by the Member State between 1 January and 31 March 2005 and if the premium application for that animal is lodged no later than 15 April 2005 in respect of the 2004 calendar year at the producers request. Steers shall be eligible to the premium on 31 December 2004 within the meaning of Article 4(2)(b) of Regulation (EC) No 1254/1999. In that case the allocation year shall be 2004 and the amount of the premium shall be that valid on 31 December 2004. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48). (2) OJ L 281, 4.11.1999, p. 30. Regulation as last amended by Regulation (EC) No 1777/2004 (OJ L 316, 15.10.2004, p. 66). (3) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (4) OJ L 270, 21.10.2003, p. 1.